Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed after payment date of issue fees paid on 2/23/2021, with the request for Quick Path consideration of the IDs and an RCE to paid if a re-opener is required.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CN201378761Y is cited as a reference, which is a generator with a plurality of permanent magnets 2 , where a set of coils ex. 311 wraps around the magnets and the coils are described to be magnetized in the direction of the permanent magnet flux.  This is reasonably understood to mean it is powered with direct current. Each two poles share one coil.  This contrasts to claim 1 where each pole is cited to have a first and second alternating current coil.  In lacking the second AC coil per pole, the reference lacks the limitation of claim 1 where the 1st and the 2nd AC coils are spaced apart circumferentially around the core from each other. 
As such claims 1-19 are considered to be non-obviously distinct from the reference and the Office Action of the EPO made of record by the IDS and the documents do not intervene in the examiner’s corrected Office Action included.
DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
20. (original) A method of self-exciting a synchronous reluctance generator, comprising: 
magnetizing a rotor with magnetic flux communicated by a permanent magnet; 
rotating the rotor relative to a stator having a direct current (DC) coil and alternating current (AC) coils; 
regulating DC current to the DC coil;
inducing an AC flow in the AC coil; 
rectifying the AC flow into a DC flow; 
applying the DC flow to the DC coil; and 
further magnetizing the rotor with magnetic flux communicated from the DC coil.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a stator for a generator, comprising: 
a ferromagnetic core with a plurality of poles arranged about a rotation axis; and 
a direct current (DC) coil wrapped about the poles, 

wherein each of the poles is split into two symmetrical parts that create armature poles.
The current application is a continuation of application 15/634,795, now patent 10,491,055.  The original claim 1 is amended with the further italicized limitation above.  Claim 1 is allowable for the reasons applied to the original claim 1 and the further distinguishing limitation.  The applicant supportively illustrates the special feature of where items 114 and 116 are side by side, but also showing the italicized limitation above. Claim 1 is considered novel and non-obvious with respect to the closest related prior art.
Claims 2-19 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 20 is allowable for a method of self-exciting a synchronous reluctance generator, comprising: 
magnetizing a rotor with magnetic flux communicated by a permanent magnet; 
rotating the rotor relative to a stator having a direct current (DC) coil and alternating current (AC) coils; 
regulating DC current to the DC coil;
inducing an AC flow in the AC coil; 
rectifying the AC flow into a DC flow; 
applying the DC flow to the DC coil; and 
further magnetizing the rotor with magnetic flux communicated from the DC coil.
The method of claim 20 solves the problem of introducing magnetic flux into a rotor that has neither magnets or coils, such that by time varying reluctance the conditions of change in flux with time is produced in the generating coils on the stator. The examiner notes that there are forms of self-exciting the stator of the synchronous reluctance generator which include DC 
regulating DC current to the DC coil;
inducing an AC flow in the AC coil; 
rectifying the AC flow into a DC flow; 
applying the DC flow to the DC coil.
By the steps the DC coils are powered by a rectified AC (into DC) and a regulated DC flow.  The method is supportively illustrated in figure 20.
The version of claim 20 is amended by examiner’s amendment to include the step regulating DC current to the DC coil.  This limitation patentably distinguishes over the earlier allowed version of claim 20 in the applicant’s patent 10,491,055. 
Claim 20 is considered non-obvious with respect to the closest related prior art, and for distinguishing over the patented version of the claim.  The applicant supportively illustrates the method steps in figure 4 and a structure regulating and feeding the DC coils with current rectified from the AC flow in figure 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 22, 2020